Exhibit 10.2

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of August 7, 2013, by and among MRC ENERGY
COMPANY, a Texas corporation (the “Borrower”), the LENDERS party hereto and
ROYAL BANK OF CANADA, as Administrative Agent for the Lenders (in such capacity,
the “Administrative Agent”). Unless otherwise expressly defined herein,
capitalized terms used but not defined in this Amendment have the meanings
assigned to such terms in the Credit Agreement (as defined below).
WITNESSETH:
WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Third Amended and Restated Credit Agreement, dated as of
September 28, 2012 (as the same has been and may hereafter be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement in certain respects and the Administrative
Agent and the Lenders have agreed to do so on the terms and conditions
hereinafter set forth.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Administrative Agent and the Lenders hereby agree as follows:
SECTION 1.Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 3 of this Amendment,
and in reliance on the representations, warranties, covenants and agreements
contained in this Amendment, the Credit Agreement shall be amended in the manner
provided in this Section 1.
1.1    Cover Page. The cover page to the Credit Agreement shall be and it hereby
is amended and restated in its entirety and replaced with Annex A attached
hereto.
1.2    Amended Definition. The following definition in Section 1.1 of the Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
as follows:
“Borrowing Base Equalization Date” means the earlier of (a) June 30, 2014, (b)
the date after the Third Amendment Effective Date on which the Borrower receives
Net Cash Proceeds from the issuance of senior unsecured notes in either a
registered public offering or in a private placement conducted pursuant to Rule
144A under the Securities Act of 1933 and Regulation S in an amount greater than
or equal to $10,000,000 in accordance with the terms of this Agreement or
(c) the date on which the Borrowing Base is equal to the Conforming Borrowing
Base and Borrower



PAGE 1

--------------------------------------------------------------------------------



voluntarily informs the Administrative Agent in writing that the Conforming
Borrowing Base and the Borrowing Base are and will be the same.
“Letter of Credit Maximum Amount” means Twenty Million Dollars ($20,000,000).


1.3    Additional Definition. The following definition shall be and it hereby is
added to Section 1.1 of the Credit Agreement in alphabetical order:
“Third Amendment Effective Date” means August 7, 2013.
1.4    Section 4.1. Section 4.1 of the Credit Agreement shall be and it hereby
is amended and restated in its entirety to read as follows:
4.1    Borrowing Base. The term “Conforming Borrowing Base” means, as of the
date of determination thereof prior to the Borrowing Base Equalization Date, the
designated loan value as calculated by Lenders in their sole discretion assigned
to the discounted present value of future net income accruing to the Borrowing
Base Properties, based upon Lenders’ in-house evaluation of Borrowing Base
Properties. Before the Borrowing Base Equalization Date the term “Borrowing
Base” has the meaning set forth below, and will be determined in relation to the
Conforming Borrowing Base. On and after the Borrowing Base Equalization Date,
the term “Borrowing Base” means, as of the date of determination thereof, the
designated loan value as calculated by Lenders in their sole discretion assigned
to the discounted present value of future net income accruing to the Borrowing
Base Properties, based upon Lenders’ in-house evaluation of Borrowing Base
Properties. The Lenders’ determination of the Conforming Borrowing Base and
Borrowing Base will be made in accordance with then-current practices, economic
and pricing parameters, methodology, assumptions, and customary procedures and
standards established by each Lender from time to time for its petroleum
industry customers including without limitation (a) an analysis of such reserves
and production data with respect to the Hydrocarbon Interests of the Credit
Parties in all of their Oil and Gas Properties, including the Mortgaged
Properties, as is provided to Lenders in accordance herewith, (b) an analysis of
the assets, liabilities, cash flow, business, properties, prospects, management
and ownership of each Credit Party, and (c) such other credit factors as each
Lender customarily considers in evaluating similar oil and gas credits. Borrower
acknowledges that the determination of the Borrowing Base contains an equity
cushion (collateral value in excess of loan amount) which Borrower acknowledges
to be essential for the adequate protection of Lenders. As of the Third
Amendment Effective Date, the Borrowing Base shall be $350,000,000 and the
Conforming Borrowing Base shall be $275,000,000. Until the Borrowing Base
Equalization Date, the Borrowing Base shall exceed the Conforming Borrowing Base
by $75,000,000, subject to adjustments as a result of dispositions permitted
under Section 8.4(k). Prior to the Borrowing Base Equalization Date, any
increase



PAGE 2

--------------------------------------------------------------------------------



in the Conforming Borrowing Base as a result of the most recent redetermination
thereof shall result in an equal increase in the Borrowing Base. On and after
the Borrowing Base Equalization Date, the Borrowing Base shall equal the
Conforming Borrowing Base then in effect and all references to Conforming
Borrowing Base and Borrowing Base shall mean the Borrowing Base then in effect.
1.5    Section 7.9(b). Section 7.9(b) of the Credit Agreement shall be and it
hereby is amended and restated in its entirety to read as follows:
(b)    Current Ratio. Maintain as of the last day of each Fiscal Quarter,
commencing with the Fiscal Quarter ending June 30, 2014, a Current Ratio of not
less than 1.00 to 1.00.
1.6    Schedule 1.1. Schedule 1.1 to the Credit Agreement shall be and it hereby
is amended and restated in its entirety and replaced with Schedule 1.1 attached
hereto
1.7    Schedule 1.2. Schedule 1.2 to the Credit Agreement shall be and it hereby
is amended and restated in its entirety and replaced with Schedule 1.2 attached
hereto.
SECTION 2.     Redetermined Borrowing Base and Conforming Borrowing Base. This
Amendment shall constitute notice of a redetermination of the Borrowing Base and
the Conforming Borrowing Base pursuant to Section 4.2 of the Credit Agreement,
and the Administrative Agent, the Lenders and the Borrower hereby acknowledge
that effective as of the date hereof, the Borrowing Base shall be $350,000,000
and the Conforming Borrowing Base shall be $275,000,000 and such redetermined
Borrowing Base and Conforming Borrowing Base shall remain in effect until the
date the Borrowing Base and the Conforming Borrowing Base are otherwise adjusted
pursuant to the terms of the Credit Agreement. The redetermination of the
Borrowing Base and the Conforming Borrowing Base contained herein shall
constitute the Determination Date to occur on or about November 1, 2013.
SECTION 3.    Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment and the redetermination of the Borrowing Base and
Conforming Borrowing Base contained in Section 2 of this Amendment shall be
effective upon the satisfaction of each of the conditions set forth in this
Section 3.
3.1    Execution and Delivery. The Administrative Agent shall have received a
duly executed counterpart of (a) this Amendment signed by the Borrower and the
Lenders and (b) the Consent and Reaffirmation attached hereto signed by each
Guarantor.
3.2    No Default. No Default or Event of Default shall have occurred and be
continuing or shall result from the effectiveness of this Amendment.
3.3    Fees. The Borrower and the Administrative Agent shall have executed and
delivered a fee letter in connection with this Amendment, and the Administrative
Agent shall have received the fees separately agreed upon in such fee letter.



PAGE 3

--------------------------------------------------------------------------------



3.4    Other Documents. The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transactions
provided for herein as the Administrative Agent or its special counsel may
reasonably request, and all such documents shall be in form and substance
reasonably satisfactory to the Administrative Agent.
SECTION 4.    Representations and Warranties. To induce the Lenders to enter
into this Amendment, the Borrower hereby represents and warrants to the Lenders
as follows:
4.1    Reaffirmation of Representations and Warranties. After giving effect to
the amendments herein, each representation and warranty of the Borrower, the
Parent and each other Credit Party contained in the Credit Agreement and in each
of the other Loan Documents to which it is a party is true and correct in all
material respects as of the date hereof (without duplication of any materiality
qualifier contained therein), except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such specified earlier date.
4.2    Corporate Authority; No Conflicts. The execution, delivery and
performance by the Borrower of this Amendment and all documents, instruments and
agreements contemplated herein are within the Borrower’s corporate powers, have
been duly authorized by necessary corporate action by the Borrower, require no
action by or in respect of, or filing with, any court or agency of government
(except for the recording and filing of Collateral Documents and financing
statements) and (a) do not violate in any material respect any Requirement of
Law, (b) are not in contravention of the terms of any material Contractual
Obligation, indenture, agreement or undertaking to which the Borrower is a party
or by which it or its properties are bound where such violation could reasonably
be expected to have a Material Adverse Effect, and (c) do not result in the
creation or imposition of any Lien upon any of the assets of the Borrower except
for Liens permitted by Section 8.2 of the Credit Agreement and otherwise as
permitted in the Credit Agreement.
4.3    Enforceability. This Amendment constitutes the valid and binding
obligation of the Borrower enforceable in accordance with its terms, except as
(i) the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditor’s rights generally, and (ii) the availability of
equitable remedies may be limited by equitable principles of general
application.
4.4    No Default. As of the date hereof, both before and immediately after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing.
SECTION 5.    Miscellaneous.
5.1    Reaffirmation of Loan Documents and Liens. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect and are hereby in
all respects ratified and confirmed by the Borrower. The Borrower hereby agrees
that the amendments and modifications herein contained shall in no manner affect
or impair the liabilities, duties and obligations of the Borrower, the Parent



PAGE 4

--------------------------------------------------------------------------------



or any other Credit Party under the Credit Agreement and the other Loan
Documents or the Liens securing the payment and performance thereof, except as
amended and modified hereby.
5.2    Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
5.3    Further Assurances. The Borrower covenants and agrees from time to time,
as and when reasonably requested by the Administrative Agent or the Lenders, to
execute and deliver or cause to be executed or delivered, all such documents,
instruments and agreements and to take or cause to be taken such further or
other action as the Administrative Agent or the Lenders may reasonably deem
necessary or desirable in order to carry out the intent and purposes of this
Amendment.
5.4    Legal Expenses. The Borrower hereby agrees to pay all reasonable and
documented out-of-pocket fees and expenses of special counsel to the
Administrative Agent incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and all related
documents.
5.5    Counterparts. This Amendment may be executed in one or more counterparts
and by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.
5.6    Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
5.7    Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.
5.8    Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Texas.
5.9    Severability. Any provision of this Amendment held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
5.10    Reference to and Effect on the Loan Documents.



PAGE 5

--------------------------------------------------------------------------------



(a)    This Amendment shall be deemed to constitute a Loan Document for all
purposes and in all respects. Each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference in the Credit Agreement or in any other Loan Document, or other
agreements, documents or other instruments executed and delivered pursuant to
the Credit Agreement to the “Credit Agreement”, shall mean and be a reference to
the Credit Agreement as amended by this Amendment.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.
[Signature pages follow.]





PAGE 6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized officers to be effective as of the date first
above written.




BORROWER:
 
 
 
 
 
MRC ENERGY COMPANY,
 
as Borrower
 
 
 
 
 
By:
 
/s/ David E. Lancaster    
 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 






PAGE 7

--------------------------------------------------------------------------------



ROYAL BANK OF CANADA,
 
as Administrative Agent
 
 
 
 
 
By:
 
/s/ Rodica Dutka
 
Name:
 
Rodica Dutka
 
Title:
 
Manager, Agency
 





ROYAL BANK OF CANADA,
 
as a Lender and as an Issuing Lender
 
 
 
 
 
By:
 
/s/ Don J. McKinnerney    
 
Name:
 
Don J. McKinnerney
 
Title:
 
Authorized Signatory
 








PAGE 8

--------------------------------------------------------------------------------



CITIBANK, N.A.,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Ryan Watson
 
Name:
 
Ryan Watson
 
Title:
 
Senior Vice President
 






PAGE 9

--------------------------------------------------------------------------------



COMERICA BANK,
 
as a Lender and as an Issuing Lender
 
 
 
 
 
By:
 
/s/ Brandon M. White    
 
Name:
 
Brandon M. White
 
Title:
 
Assistant Vice President
 






PAGE 10

--------------------------------------------------------------------------------



SUNTRUST BANK,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Shannon Juhan         
 
Name:
 
Shannon Juhan
 
Title:
 
Vice President
 






PAGE 11

--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Terry Donovan
 
Name:
 
Terry Donovan
 
Title:
 
Managing Director
 








PAGE 12

--------------------------------------------------------------------------------



BMO Harris Financing, Inc.,
 
as a Lender
 
 
 
 
 
By:
 
/s/ James V. Ducote
 
Name:
 
James V. Ducote
 
Title:
 
Director
 








PAGE 13

--------------------------------------------------------------------------------



CAPITAL ONE, N.A.,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Matthew Molero
 
Name:
 
Matthew Molero
 
Title:
 
Vice President
 










PAGE 14

--------------------------------------------------------------------------------



IBERIABANK,
 
as a Lender
 
 
 
 
 
By:
 
/s/ W. Bryan Chapman
 
Name:
 
W. Bryan Chapman
 
Title:
 
EVP & Energy Lending Manager
 












PAGE 15

--------------------------------------------------------------------------------



Annex A
Cover Page




Third Amended and Restated Credit Agreement
Dated as of September 28, 2012
MRC ENERGY COMPANY,
as Borrower,
The Lending Entities From Time to Time Parties Hereto,
as Lenders,
and
Royal Bank of Canada,
as Administrative Agent


RBC Capital Markets,
as Joint Lead Arranger and Sole Bookrunner
and
Comerica Bank,
as Joint Lead Arranger and Syndication Agent


The Bank of Nova Scotia,
SunTrust Bank and
Citibank, N.A.,
as Co-Documentation Agents









PAGE 16

--------------------------------------------------------------------------------



Schedule 1.1

Applicable Margin Grid
Revolving Credit Facility
(basis points per annum)


Basis for Pricing
Level I
Level II
Level III
Level IV
Level V
Level VI
Level VII
Borrowing Base Utilization*
< 25%
≥ 25% but
< 50%
≥ 50% but
< 75%
≥ 75% but
< 90%
≥ 90% but
< 100%


> 100% but < 110%


> 110%
Revolving Credit Eurodollar Margin
175
200
225
250
275
325
400
Revolving Credit Base Rate Margin
75
100
125
150
175
225
300
Commitment Fees
37.5
37.5
50
50
50
50
50
Letter of Credit Fees (exclusive of fronting fees)
175
200
225
250
275
325
400



*
Definitions as set forth in the Credit Agreement.










PAGE 17

--------------------------------------------------------------------------------





Schedule 1.2

Percentages and Allocations
Revolving Credit
LENDERS
REVOLVING CREDIT
ALLOCATIONS
REVOLVING CREDIT
PERCENTAGE
Royal Bank of Canada
$60,882,353.19
17.3949580500%
Comerica Bank
$50,000,000.00
14.2857142900%
SunTrust Bank
$50,000,000.00
14.2857142900%
Citibank, N.A.
$50,000,000.00
14.2857142900%
The Bank of Nova Scotia
$50,000,000.00
14.2857142900%
BMO Harris Financing, Inc.
$50,000,000.00
14.2857142900%
Capital One, N.A.
$21,960,784.31
6.2745098000%
IBERIABANK
$17,156,862.50
4.9019607100%
TOTALS
$350,000,000.00
100.00%






PAGE 18

--------------------------------------------------------------------------------



CONSENT AND REAFFIRMATION
Each of the undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of
a copy of the foregoing Third Amendment to Third Amended and Restated Credit
Agreement (the “Third Amendment”); (ii) consents to the Borrower’s execution and
delivery thereof; (iii) consents to the terms of the Third Amendment; (iv)
affirms that nothing contained therein shall modify in any respect whatsoever
its guaranty of the Indebtedness pursuant to the terms of the Guaranty or the
Liens granted by it pursuant to the terms of the other Loan Documents to which
it is a party securing payment and performance of the Indebtedness, (v)
reaffirms that the Guaranty and the other Loan Documents to which it is a party
and such Liens are and shall continue to remain in full force and effect and are
hereby ratified and confirmed in all respects and (vi) represents and warrants
to the Administrative Agent and the Lenders that, as of the date hereof, (x) all
of the representations and warranties made by it in each of the Loan Documents
to which it is a party are true and correct in all material respects (without
duplication of any materiality qualifier contained therein), except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such specified earlier date, and
(y) no Default or Event of Default has occurred and is continuing. Although each
Guarantor has been informed of the matters set forth herein and has acknowledged
and agreed to same, each Guarantor understands that neither the Administrative
Agent nor any of the Lenders have any obligation to inform any Guarantor of such
matters in the future or to seek any Guarantor’s acknowledgment or agreement to
future amendments or waivers for the Guaranty and other Loan Documents to which
it is a party to remain in full force and effect, and nothing herein shall
create such duty or obligation.
[SIGNATURE PAGES FOLLOW]





PAGE 19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the Third Amendment.


GUARANTORS:
 
 
 
 
 
MRC PERMIAN COMPANY
 
 
 
 
 
 
 
By:
 


 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 



MRC ROCKIES COMPANY
 
 
 
 
 
 
 
By:
 


 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 



MATADOR PRODUCTION COMPANY
 
 
 
 
 
 
 
By:
 


 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 



LONGWOOD GATHERING AND
 
DISPOSAL SYSTEMS GP, INC.
 
 
 
 
 
By:
 


 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 






PAGE 20

--------------------------------------------------------------------------------



LONGWOOD GATHERING AND
 
DISPOSAL SYSTEMS, LP
 
 
 
 
By:
 
Longwood Gathering and Disposal 
 
 
 
Systems GP, Inc., its General Partner
 
 
 
 
 
By:
 


 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 





MATADOR RESOURCES COMPANY
 
 
 
 
 
 
By:
 


 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 








PAGE 21